Title: From Benjamin Franklin to James Logan, 27 January 1748
From: Franklin, Benjamin
To: Logan, James


Sir,
Philadelphia, 27 January, 1748
I have not yet found the book, but suppose I shall to-morrow. The post goes out to-day, which allows me no time to look for it. We have a particular account from Boston of the guns there. They are in all thirty-nine, Spanish make and new; fifteen of them are twenty-eight pounders, and twenty-four are fourteen pounders. We offer by this post £1500, this currency, for them all, and suppose we shall get them.
The insurers, in consideration of the premium of twenty per cent, engage thus; that, if the prizes arising against the tickets insured do not, one with another, make in the whole a sum equal to the first cost of the tickets, they will make up the deficiency. They now think it a disadvantageous agreement, and have left off insuring; for though they would gain, as you observe, £1000, if they insured the whole at that rate, in one lot, yet it will not be so when they insure a number of separate lots, as ten, twenty, or one hundred tickets in a lot; because the prizes, falling in one lot, do not help to make up the deficiencies in another. The person, that insured your one hundred and twenty-five, did the next day give the whole premium to another with six and a quarter per cent more, to be reinsured two thirds of them. I have not insured for anybody; so I shall neither lose nor gain that way. I will send the policy, that you may see it, with the book. I am, Sir, &c.
B. Franklin
